Exhibit 10.1

Execution Copy

INVESTOR RIGHTS AGREEMENT

between

ACORN HOLDINGS B.V.

MONDELEZ COFFEE HOLDCO B.V.

and

JDE PEET’S B.V.

For discussion purposes only

Allen & Overy LLP



--------------------------------------------------------------------------------

FOR DISCUSSION PURPOSES ONLY

CONTENTS

 

Clause        Page  

1.

  Definitions and interpretation      1  

2.

  Entry into effect      1  

3.

  Large company regime      1  

4.

  Relationship post-offering      2  

5.

  Related party transactions      2  

6.

  Board      2  

7.

  Information      7  

8.

  Articles of Association, Board Rules, Korea Protocol and related party
transaction policy      8  

9.

  Orderly market arrangements      9  

10.

  Term and termination      11  

11.

  TAX      11  

12.

  Notices      12  

13.

  Miscellaneous      13  

14.

  Governing law and dispute resolution      15  

Schedule

  

1.

  Definitions and interpretation      17  

2.

  Board Authority Matters      21  

3.

  Articles of Association      22  

4.

  Board Rules      23  

5.

  Korea Protocol      24  

6.

  Related Party Transaction Policy      25  

 

(i)



--------------------------------------------------------------------------------

THIS AGREEMENT (the Agreement) is made on 25 May 2020,

BETWEEN:

 

(1)

Acorn Holdings B.V., a private limited liability company under Dutch law
(besloten vennootschap met beperkte aansprakelijkheid), having its official seat
in Amsterdam, the Netherlands, its office address at Oosterdoksstraat 80, 1011
DK Amsterdam, the Netherlands and registered in the Dutch Commercial Register
under number 57582041 (Acorn);

 

(2)

Mondelez Coffee HoldCo B.V., a private limited liability company under Dutch law
(besloten vennootschap met beperkte aansprakelijkheid), having its official seat
in Amsterdam, the Netherlands, its office address at Wilhelminakanaal Zuid 110,
4903 RA Oosterhout, the Netherlands and registered in the Dutch Commercial
Register under number 62773178 (MDLZ); and

 

(3)

JDE Peet’s B.V., a private limited liability company under Dutch law (besloten
vennootschap met beperkte aansprakelijkheid) (to be converted into a public
company under Dutch law and renamed JDE Peet’s N.V.), having its official seat
in Amsterdam, the Netherlands, its office address at Oosterdoksstraat 80, 1011
DK Amsterdam, the Netherlands, and registered in the Dutch Commercial Register
under number 73160377 (the Company).

The parties numbered (1) and (2) are referred to collectively as the
Shareholders and individually as a Shareholder. The parties to this Agreement
are hereinafter also jointly referred to as the Parties and each individually as
a Party.

IT IS HEREBY AGREED AS FOLLOWS:

 

1.

DEFINITIONS AND INTERPRETATION

In this Agreement, unless where explicitly provided otherwise, capitalised words
and expressions have the meanings set out in Schedule 1.

 

2.

ENTRY INTO EFFECT

Except for clause 1, this clause 2, clause 12.1 and clause 14, which will be
effective upon execution of this Agreement, this Agreement will be conditional
upon and only enter into effect on the occurrence of the First Trading Date and
shall thereafter continue until terminated pursuant to clause 10.

 

3.

LARGE COMPANY REGIME

The parties acknowledge and agree that (a) the Company will act as the holding
company of the Company Group and will not apply the large company regime
(structuurregime) and (b) no Group Company will apply the large company regime
(structuurregime) unless required to do so under Dutch law (in which case, the
parties must agree the manner in which that regime is implemented so as to
ensure that their rights set out in this Agreement are preserved and not
adversely impacted in any respect.

 

1



--------------------------------------------------------------------------------

4.

RELATIONSHIP POST-OFFERING

General

 

4.1

Except to the extent required to comply with applicable Law, and without
prejudice to clause 8.4, the Shareholders shall not (and shall procure that
their Affiliates do not) exercise any of their voting or other shareholder
rights and powers to procure or vote in favour of any amendment to the Articles
of Association that would be inconsistent with any of the provisions of this
Agreement.

 

4.2

For the avoidance of doubt, nothing which a Party is required to do or omit to
do to comply with its obligations, or in the exercise or enforcement of any of
its rights, under or pursuant to this Agreement shall constitute a breach of
this clause 4.

 

5.

RELATED PARTY TRANSACTIONS

 

5.1

The Parties acknowledge the importance of, and shall ensure that, Related Party
Transactions (as defined in the Related Party Transaction Policy), including
transactions between the Company and its subsidiaries, on the one hand, and any
Related Party (as defined in the Related Party Transactions Policy) on the other
hand, shall be on arms’ length terms and shall be dealt with in accordance with
the applicable legal, accounting and disclosure framework. Accordingly, the
Company shall on or prior to the point at which MDLZ first holds shares in the
Company (the Effective Date) (which is expected to be shortly before the
Settlement Date) have adopted the related party transactions policy in the
agreed form attached as Schedule 6 (the Related Party Transactions Policy).

 

5.2

Subject to clause 8.5, an amendment of the Related Party Transactions Policy
requires the approval of the Board, including the affirmative vote of at least
one Independent Board Member. No amendment of the Related Party Transactions
Policy shall be proposed that would contravene, or be contrary to, any provision
of this Agreement.

 

6.

BOARD

Designation rights

 

6.1

As from the Effective Date, and subject to clauses 6.2, 6.8 and 6.12, MDLZ shall
have the right to designate two individuals for nomination by the Board and
appointment by the General Meeting as non executive directors on the Board.

 

6.2

If MDLZ and its Affiliates (taken together) at any time beneficially own less
than 8% but greater than 5% of the Shares, then the number of directors on the
Board MDLZ shall be entitled to designate shall be reduced to one.

 

2



--------------------------------------------------------------------------------

6.3

The first two non-executive directors designated by MDLZ are Nelson Urdaneta and
Gerd Pleuhs.

 

6.4

If a Board member appointed upon the designation of MDLZ resigns or is to be
replaced, MDLZ may designate a replacement in writing to the Company (addressed
to the attention of the Board). The Board will nominate such replacement for
appointment by the next annual General Meeting (or, if earlier, the next
extraordinary General Meeting (which the Company shall be obliged to convene for
this purpose if MDLZ so requests)) and shall determine that such replacement
will temporarily occupy the vacant seat pursuant to the Articles of Association
until the appointment by such General Meeting. At each relevant General Meeting,
Acorn will vote in favour of the appointments under clause 6.1 and this clause
6.4.

Board Authority matters

 

6.5

For so long as MDLZ and its Affiliates at any time beneficially own at least 13%
of the Shares, each of the matters set forth in Schedule 2 shall be matters that
must be considered and resolved upon by the Board at a duly convened meeting of
the Board (the Board Authority Matters).

 

6.6

If at any time, MDLZ and its Affiliates (taken together) beneficially own less
than 13% of the Shares but greater than 5% of the Shares, then the Board
Authority Matters shall automatically and without any further action be amended
to include only the following matters:

 

  (i)

any issuance of shares of the Company or securities convertible or exchangeable
for such shares, including options or other equity awards exercisable for such
shares (other than options or other equity awards granted to officers or
directors of the Company that have been authorized by the Board’s Remuneration,
Selection and Appointment Committee or any other special committee authorized to
issue such awards);

 

  (ii)

the declaration or payment of (or the proposal to a General Meeting of
shareholders of the Company to declare) any dividend or other distribution with
regard to any security of the Company;

 

  (iii)

a key transaction having material financial implications for the Company Group,
including material mergers and acquisitions;

 

  (iv)

the making of a material change in the nature of the Company Group’s business;

 

  (v)

the adoption or amendment of any strategic business plan or annual budget (or
equivalent);

 

  (vi)

the proposal to a General Meeting of shareholders of the Company to appoint or
replace the Auditor;

 

3



--------------------------------------------------------------------------------

  (vii)

the approval of the Company’s annual and semi-annual consolidated financial
statements (and any other financial statements released to the public);

 

  (viii)

the approval of a material decision relating to a material portion of the
Company Group’s workforce (other than any decision that has been authorized by
the any of the Board’s committees duly authorized to take such action); or

 

  (ix)

the approval of a decision which may have a material implication for the
reputation of the Company Group;

provided, further, after MDLZ and its Affiliates own less than 5% of the Shares,
the Board Authority Matters shall automatically and without any further action
be deleted in their entirety (it being noted that the board of the Company will
continue to consider those matters required by the Rules and as would generally
be considered by the board of a Dutch listed company).

 

6.7

The Shareholders shall exercise their voting rights in each General Meeting in
respect of the appointment and dismissal of members of the Board in such a way
as to give effect to this clause 6.

Expiry of the designation right

 

6.8

If MDLZ and its Affiliates (taken together) at any time beneficially own less
than 5% of the Shares then the number of directors on the Board MDLZ shall be
entitled to designate shall be reduced to zero.

 

6.9

If MDLZ’s shareholding falls below a threshold set out in clause 6.2 or 6.8, it
shall:

 

  (i)

inform the chairman of the Board thereof in writing within five (5) Business
Days thereafter; and

 

  (ii)

procure the prompt resignation of one or both of its designated Board members
(as required).

 

6.10

The Board may resolve, when a position is vacant as a result of a resignation
pursuant to clause 6.9, that either (a) a new candidate will be nominated to
fill the vacancy, or (b) the vacancy will not be filled and the total number of
Board members will be decreased.

 

6.11

Any designation right that expires as referenced in clause 6.2 or clause 6.8
shall not revive, regardless of any subsequent increase of the Shareholder’s
shareholding.

 

6.12

The Company shall not include the suspension or dismissal of a Board member
appointed upon designation by MDLZ on the agenda for a General Meeting of the
Company except (i) in case of gross negligence, wilful misconduct, breach of any
applicable laws, an official public incrimination, convictions, sanctions by
statutory or regulatory authorities (including designated professional bodies),
fraud or a serious suspicion of fraud, or

 

4



--------------------------------------------------------------------------------

  seriously culpable acts (ernstig verwijtbaar handelen) that (x) is supported
by evidence and (y) relates to the Company or might reasonably be expected to
bring the Company into disrepute or (ii) when this has explicitly been requested
by shareholder(s) of the Company in accordance with Section 2:114a of the Dutch
Civil Code, provided that the Company shall not serve any notice on a Board
Member appointed by the Shareholder without consulting, in good faith, with the
Shareholder that appointed such Board Member, taking into consideration, in good
faith, any such arguments that the Shareholder may raise opposing such
suspension or dismissal prior to taking any decision on such matters. The period
of consultation shall be determined by the Board, and shall not be less than 90
days and shall not exceed 180 days. Notwithstanding the above, Acorn will not,
and will procure that none of its Affiliates holding Shares will, make any
request of the kind referred to in (ii) above or vote in favour of suspension or
dismissal of any Board member nominated by MDLZ, except in the cases referred to
in (i) above where the relevant behaviour is specific to that Board member
(rather than related to the Board or a Board committee generally).

Board Committees

 

6.13

In addition to any other committees which the Board may have from time to time,
the Board will have (i) an audit committee and (ii) a selection, appointment and
remuneration committee.

 

6.14

The Company shall ensure that at all times:

 

  a.

each of the Board committees will consist of at least three (3) members;

 

  b.

after MDLZ ceases to have any rights under clause 6.16, the chairman of the
audit committee shall be independent within the meaning of the Dutch Corporate
Governance Code; and

 

  c.

the chairman of the Board shall not act as chairman of the audit committee or
the selection, appointment and remuneration committee.

 

6.15

MDLZ shall be represented by one of its designees in all committees of the Board
that may be instituted by the Company to the maximum extent allowed under the
Rules.

 

6.16

For so long as MDLZ may designate two members of the Board, to the extent
allowed under the Rules, MDLZ shall be entitled to designate the chair of the
audit committee of the Company. If that is not allowed under the Rules, then
MDLZ shall nominate a member of the Board who is independent under the Rules as
chair of the Audit Committee, provided that if at any time thereafter, MDLZ is
allowed to designate the chairman under the Rules, then it shall be entitled to
replace the then serving chairman with its designee.

Governance and Concert

 

6.17

Subject to clause 6.7, Acorn and MDLZ may prior to a General Meeting from time
to time choose to consult each other and to co-ordinate the exercise of the
voting rights attaching to the Shares held by them (and their Affiliates) from
time to time in such General Meeting, without being required to agree with each
other in each case on the way such voting rights are exercised.

 

5



--------------------------------------------------------------------------------

6.18

Each of Acorn and MDLZ acknowledges and agrees that the Dutch public offer rules
as laid down in the Dutch Financial Supervision Act (Wet op het financieel
toezicht) (the FSA) will, as of the First Trading Date, be applicable to the
Company and its shareholders. As Acorn and MDLZ will continue to have a combined
Voting Interest of more than 30% on the First Trading Date and have made the
agreements set out in clause 6.7, Acorn and MDLZ agree to be deemed to jointly
have substantial control (gezamenlijke overwegende zeggenschap) over the Company
within the meaning of the FSA and agree to remain qualified as concert parties
(in overleg handelende personen) (each a Concert Party and together, a Concert)
from the First Trading Date. On this basis, Acorn and MDLZ as well as their
ultimate Controlling persons, benefit from the exemption from the Dutch
mandatory offer requirement as laid down in article 5:71 sub 1(i) of the FSA.

 

6.19

Each of Acorn and MDLZ furthermore acknowledges and agrees that if, after the
First Trading Date, a Third Party acquires Control over it and this Agreement is
still in effect, such Third Party may be deemed to acquire indirect substantial
control (overwegende zeggenschap) over the Company. If such a scenario where
such Third Party does acquire indirect substantial control (overwegende
zeggenschap) over the Company, the exemption from the Dutch mandatory offer
requirement laid down in article 5:71 sub 1(i) of the FSA that is available to
Acorn and MDLZ as well as their ultimate Controlling persons from the First
Trading Date, shall not be available to such Third Party acquiring control.
Therefore, the occurrence of a Change of Control in relation to Acorn or MDLZ
that results in a Third Party acquiring indirect substantial control
(overwegende zeggenschap) over the Company will result in immediate and
automatic termination of the Concert and clauses 6.17 to 6.22 and of clause 6.7,
unless maintaining clause 6.7 does not create a requirement for Acorn or MDLZ
jointly or individually to make a public offer (openbaar bod) for any equity
securities in the Company in accordance with the Dutch mandatory takeover rules
(a “Mandatory Offer”). For the purposes of this clause 6.19, Change of Control
shall mean a Third Party obtaining an interest or position in Acorn or MDLZ
(whether directly or indirectly) which allows this Third Party to exercise
Control over how Acorn or MDLZ votes its Shares. Each of Acorn and MDLZ shall
notify the other promptly after the occurrence of a Change of Control in respect
of itself.

 

6.20

Each of Acorn and MDLZ also acknowledges and agrees that if during the term of
this Agreement their combined Voting Interest drops below 30% for whatever
reason, they will no longer benefit from the exemption from the Dutch mandatory
offer requirement as laid down in article 5:71 sub 1(i) of the FSA (even if this
Agreement is still in force), including in case Acorn and MDLZ’s combined Voting
Interest is subsequently increased above 30%. Therefore, Acorn and MDLZ’s
combined Voting Interest dropping below 30% will result in immediate and
automatic termination of the Concert and clauses 6.17 to 6.22.

 

6



--------------------------------------------------------------------------------

6.21

Each of Acorn and MDLZ acknowledges and agrees that as a result of the Concert,
they are required under section 5.3 of the FSA to notify their holdings in the
Company on a combined and aggregated basis to the AFM. Against this background,
each of Acorn and MDLZ will promptly inform the other after having entered into
any transaction in securities in relation to the Company, and each will provide
the other with details that are reasonably required to jointly assess whether
notification in accordance with section 5.3 of the FSA must be made that one or
more of the applicable notification thresholds has been reached or crossed.

 

6.22

If Acorn or MDLZ or any of their respective Affiliates (whether acting alone or
as a part of a consortium) makes a public offer for any equity securities in the
Company (whether voluntarily or as a Mandatory Offer), announces its intention
and/or the requirement to launch such an offer, or does anything (or omits to do
anything) that creates a requirement for Acorn or MDLZ jointly or individually
to make a Mandatory Offer, this will result in the immediate and automatic
termination of the Concert and clauses 6.17 to 6.22 of clause 6.7 (unless
maintaining clause 6.7 does not create a requirement for MDLZ jointly or
individually to make Mandatory Offer) and of clause 8. For avoidance of doubt
this clause 6.22 shall not prevent Acorn and MDLZ from effecting or cooperating
with a Change of Control over itself.

 

7.

INFORMATION

 

7.1

The Company shall provide to a Shareholder (a) within 60 days after the end of
each fiscal year, the consolidated financial results for the Company Group for
such fiscal year (including a profit and loss account, balance sheet, cash flow
and statement of other comprehensive income) plus reconciliation from IFRS to
US GAAP to the extent required to satisfy the public reporting requirements of
any member of that Shareholder’s Shareholder Group; provided, that such
reconciliation shall be performed at such Shareholder’s sole cost (or the
Shareholders’ joint cost if they both need such reconciliation), (b) promptly
upon availability, the annual accounts of each member of the Company Group
(except where such accounts or audits are not legally required), (c) within 30
days after the end of each fiscal quarter, interim unaudited consolidated
condensed financial results of the Company Group (including a profit and loss
account, balance sheet, cash flow and statement of other comprehensive income)
plus reconciliation from IFRS to US GAAP to the extent required to satisfy the
public reporting requirements of any member of that Shareholder’s Shareholder
Group; provided, that such reconciliation shall be performed at such
Shareholder’s sole cost (or the Shareholders’ joint cost if they both need such
reconciliation), and (d) within such time as it is requested, such other
financial information or documents in the possession of the Company and any of
its Subsidiaries as such Shareholder may reasonably request in writing in
connection with the preparation of the Shareholder Public Filings of any member
of that Shareholder’s Shareholder Group. MDLZ and the Company may agree from
time to time the approach to be taken by Mondelēz International for reporting
Company financial information in its Shareholder Public Filings in order to
ensure compliance with Mondelēz International’s reporting obligations and the
Rules.

 

7



--------------------------------------------------------------------------------

7.2

The Company and each Shareholder will coordinate the timing of their respective
releases for as long as the information relating to the Company as shown in the
Shareholder Public Filings of any member of that Shareholder’s Shareholder Group
is material to the Company share price, subject always to the reporting
obligations of any member of that Shareholder’s Shareholder Group.

 

7.3

The Company shall cooperate, and use its reasonable best efforts to cause the
Auditor to cooperate, with a Shareholder to the extent reasonably requested in
writing by such Shareholder in the preparation of the Shareholder Public Filings
of any member of that Shareholder’s Shareholder Group. The Company agrees to use
its reasonable best efforts to provide to such Shareholder all information that
such Shareholder reasonably requests in writing in connection with any
Shareholder Public Filings of any member of that Shareholder’s Shareholder Group
that, in the reasonable judgment of such Shareholder upon consultation with its
legal counsel, is required to be disclosed or incorporated by reference therein
under any Rules (including any stock exchange rules applicable to the relevant
member(s) of that Shareholder’s Shareholder Group). The Company shall use its
reasonable best efforts to provide such information to enable each Shareholder
to prepare and release all Shareholder Public Filings of any member of that
Shareholder’s Shareholder Group on a timely basis. To the extent required in
such filing, the Company shall use its reasonable best efforts to cause the
Auditor to consent to any reference to them as experts in any Shareholder Public
Filings required under the Rules (including any stock exchange rules applicable
to the relevant member(s) of that Shareholder’s Shareholder Group). The Company
shall procure that the Auditor will provide an audit opinion to the
Shareholder’s external auditors (or those of any member of its Shareholder
Group) on the Company’s financial statements for each 12-month period beginning
on each 1 October and ending on 30 September in the following calendar year;
provided, that such audit opinion shall be prepared at such Shareholder’s sole
cost.

 

7.4

The Company will, within 25 days after the end of each fiscal quarter, make the
Company’s controller available for a discussion with a Shareholder with regards
to updates to the Company’s business and financial results with respect to such
fiscal quarter.

 

7.5

Information will be provided to all members of the Board equally (including the
Company directors representing Shareholders), except to the extent prohibited
under the Rules, and the Company directors representing Shareholders may share
that information with the relevant Shareholder to the extent necessary to allow
it to monitor and evaluate its participation in the Company; provided, that such
Shareholder shall enter into a customary confidentiality agreement with the
Company.

 

8.

ARTICLES OF ASSOCIATION, BOARD RULES, KOREA PROTOCOL AND RELATED PARTY
TRANSACTION POLICY

 

8.1

The Parties shall procure that the Articles of Association will, on or prior to
the First Trading Date, be amended into the agreed form, which is attached
hereto as Schedule 3.

 

8.2

The Parties agree that on or prior to the First Trading Date the Board will
adopt (1) the Board Rules and (2) the Korea Protocol in each case in the agreed
form attached hereto as Schedule 4 and 5 respectively.

 

8



--------------------------------------------------------------------------------

8.3

An amendment of the Articles of Association or the Board Rules can be made in
accordance with the Rules and as described in the relevant document. However, no
amendment of the Articles of Association or the Board Rules shall be proposed by
a Party that would contravene, or be contrary to, any provision of this
Agreement. The Parties shall exercise their rights in a manner consistent with
this Clause 8.3.

 

8.4

The Parties shall do all that is reasonably possible to achieve an amendment of
the Articles of Association and/or the Board Rules if and to the extent such
documents contravene, or are contrary to, or inconsistent with, any provision of
this Agreement, including, in the case of each Shareholder, exercising its
voting or other shareholder rights and powers to do so (and procuring that any
of its relevant Affiliates do the same).

 

8.5

For so long as MDLZ is entitled to designate at least one director to the Board,
the Company shall not amend or terminate the Related Party Transaction Policy or
the Korea Protocol (the Policies) without MDLZ’s prior written consent, such
consent not to be unreasonably withheld in the case of an amendment required by
the Rules; thereafter, the Policies can be amended or terminated as permitted by
the Rules.

 

9.

ORDERLY MARKET ARRANGEMENTS

Sell Down

 

9.1

At any time after the Lock-up Period, each Shareholder (and any transferee
pursuant to a transfer permitted under clause 13.1) is entitled to sell,
transfer or otherwise dispose of any number of Shares, in the open market,
through a private sale or otherwise (a Sell Down).

 

9.2

Subject to clause 9.2 and the remainder of this clause 9.2, so long as both
Acorn and MDLZ have at least one representative serving as a member of the
Board, if a Shareholder has a bona fide intention to execute a Sell Down in
accordance with clause 9.1 (the Selling Shareholder), the Selling Shareholder
shall notify the other Shareholder (the Non-Selling Shareholder) in writing of
that intention (an Intent to Sell Notice) at least two Business Days’ in advance
of that Sell Down.

If the Selling Shareholder gives a bona fide Intent to Sell Notice, the
Non-Selling Shareholder may not sell any Shares from receipt of that notice
until the earlier of (a) the fifth Business Day following receipt of that notice
and (b) the time at which the Selling Shareholder sells the Shares to which that
notice relates. For this purpose, the Selling Shareholder shall notify the
Non-Selling Shareholder promptly of the consummation of such sale.

Once the Selling Shareholder sells the Shares to which the notice relates, it
may not serve another Intent to Sell Notice for five Business Days after the
date of that sale.

 

9



--------------------------------------------------------------------------------

If the Selling Shareholder has not sold all the Shares to which notice relates
within 10 Business Days following receipt by the Non-Selling Shareholder of a
Intent to Sell Notice:

 

  a.

the Non-Selling Shareholder shall be entitled to assume that the Sell Down will
not take place; and

 

  b.

the Selling Shareholder may not serve another Intent to Sell Notice for five
Business Days after the expiry of that 10 Business Day period.

The Non-Selling Shareholder shall keep any notice received under this clause 9.2
confidential.

Following receipt of an Intent to Sell Notice, the Non-Selling Shareholder may
notify the Selling Shareholder that it does not wish to receive any further
information about the proposed Sell Down to which that notice relates. If the
Non-Selling Shareholder does so, the Selling Shareholder must not provide any
such information to the Non-Selling Shareholder, other than to notify the
Non-Selling Shareholder of the consummation of a sale as required by this clause
9.2 or otherwise as the Non-Selling Shareholder requests.

 

9.3

Clause 9.2 shall not apply to the extent that a Shareholder (or relevant
transferee) sells, transfers or otherwise disposes of Shares:

 

  a.

by way of acceptance of a public takeover offer, merger or similar business
combination in respect of all of the issued Shares;

 

  b.

by way of acceptance of a partial public takeover offer in respect of part of
the Shares as permitted by Dutch law;

 

  c.

to a Permitted Transferee (as defined in clause 13.1);

 

  d.

pursuant to a compromise or arrangement between the Company and its creditors or
any class of them or between the Company and its members or any class of them,
in each case which is agreed to by the creditors or members of the Company; or

 

  e.

where required by law or competent governmental authority.

 

9.4

Clauses 9.1 to 9.2 confer rights and obligations on the Shareholders only. In
particular, the Company will have no rights or obligations arising out of these
clauses.

 

9.5

The Company will cooperate with the selling Shareholder(s) to optimise any Sell
Down, including but not limited to (a) providing reasonable access to
information required for a due diligence and drafting of any required
documentation, (b) providing assistance in obtaining regulatory, stock exchange
and other approvals required for a Sell Down and (c) being a party to an
underwriting agreement containing customary provisions.

 

9.6

Each Party shall ensure that any Sell Down, including communication relating to
a Sell Down, will be conducted in compliance with applicable law, including the
Market Abuse Regulation.

 

10



--------------------------------------------------------------------------------

9.7

The Company cannot be required to apply for a secondary listing of the Shares.

Costs and expenses

 

9.8

All fees and expenses in connection with a transfer of Shares by a Shareholder,
including all fees and external expenses incurred by the Company in connection
with the preparation of such transfer (including but not limited to the
preparation of a prospectus) and fees properly incurred by book runner(s) and
their legal advisers (if any), will:

 

  (a)

if the Company does not issue any Shares in conjunction with such transfer (nor
transfer Shares held in its own capital), be borne by the selling Shareholder(s)
proportionate to the number of Shares issued or transferred by each of them; or

 

  (b)

if the Company issues or transfers Shares in conjunction with such transfer, be
shared pro rata by the Company and the selling Shareholder(s), proportionate to
the number of Shares issued or transferred by each of them,

in either case, except for any fees and external expenses of the bookrunner
appointed at the instruction of the Company, which will be borne by the Company
to the extent such fees and external expenses are additionally incurred as a
result of such appointment.

 

10.

TERM AND TERMINATION

Subject to this Agreement becoming effective pursuant to clause 2, this
Agreement (except for Schedules 2 to 4 (inclusive), which remain in full force
and effect unless amended in accordance with their terms), shall:

 

  (a)

cease to bind a Shareholder that no longer holds, alone or together with any of
its Affiliates, a direct or indirect interest in any Shares, and cease to bind
the Company with respect to such Shareholder; and/or

 

  (b)

terminate if the Settlement Date has not occurred before 31 December 2020,

in each case without prejudice to rights and obligations accrued prior to such
cessation or termination, and subject to clauses 1, 12.2 and 14 (inclusive)
remaining in force.

 

11.

TAX

 

11.1

The Company, Acorn, MDLZ and their respective tax advisers shall work
cooperatively together, in good faith, to seek to mitigate all tax effects for
each of them (and their respective Affiliates) in connection with the Company
Group (including paying dividends from Jacobs Douwe Egberts B.V. and its
subsidiaries and Peet’s Coffee and Tea Holdco, Inc. and its subsidiaries to the
Company, and structuring transactions).

 

11



--------------------------------------------------------------------------------

11.2

The Company shall assist, and shall use its reasonable best efforts to cause the
Company’s and any of its subsidiaries’ external tax advisors to assist, a
Shareholder in preparing any tax return (including, but not limited to, Form
5471) that such Shareholder is required to file with respect to the Company or
any other member of the Company Group, and shall provide such Shareholder with
such related information as such Shareholder reasonably requests, within such
time as it is requested.

 

12.

NOTICES

 

12.1

All communications and notices required or permitted by this Agreement (a
Notice) shall be in writing and sent by registered mail, courier or e-mail to
the following addresses. A Party may change its notice details by giving not
less than 5 Business Days written notice of the changes to the other Parties.

 

If to the Company:

JDE Peet’s B.V. / JDE Peet’s N.V. (as appropriate)

Attn. Anne-Marie Poliquin

Oosterdoksstraat 80


1011 DK Amsterdam

The Netherlands

E-mail: [*]

If to Acorn:

Acorn Holdings B.V.

Attn. Joachim Creus

Oosterdoksstraat 80

1011 DK Amsterdam

The Netherlands

E-mail: [*]

If to MDLZ:

Mondelēz Coffee HoldCo B.V.

Attn. Gerd Pleuhs

Wilhelminakanaal Zuid 110

4903 RA Oosterhout

The Netherlands

E-Mail: [*]

 

12



--------------------------------------------------------------------------------

12.2

Deemed Delivery

Unless there is evidence that it was received earlier, a Notice is deemed given
if:

 

  (a)

delivered personally or sent by courier, when left at the address referred to in
clause 12.1

 

  (b)

sent by pre-paid recorded delivery, at 9:30 a.m. on the second Business Day
after posting it;

 

  (c)

sent by fax, when confirmation of its transmission has been recorded by the
sender’s fax machine; and

 

  (d)

sent by email, when the email is sent to the applicable email address set out in
clause 12.1, provided that no notification of non-delivery is received and
(subject to the following sentence) a copy of the Notice is sent by another
method referred to in this clause 12.2 within two Business Days of sending the
email. If the sender receives an acknowledgement of receipt (by email) from a
recipient of the Notice before the sender sends a copy of the Notice to that
recipient by another method, the sender is not required to send a copy of the
Notice to that recipient by another method.

Any Notice given outside Working Hours in the place to which it is addressed
shall be deemed not to have been given until the start of the next period of
Working Hours in such place where Working Hours means 9:30 a.m. to 5:30 p.m. on
a Business Day.

Each party will instruct the individuals whose email addresses are set out in
clause 12.1 (or otherwise to whom notices are to be sent by email from time to
time) to acknowledge receipt of any notice receive by email within one Business
Day of receipt.

 

13.

MISCELLANEOUS

No Assignment

 

13.1

This Agreement is personal to the Parties and accordingly a Party may not
assign, transfer or encumber (goederenrechtelijk onoverdraagbaar en niet te
bezwaren), in accordance with Section 3:83 paragraph 2 of the Dutch Civil Code,
grant any security interest over or create any trust in respect of, or purpose
to assign, transfer, grant any security interest over or create any trust in
respect of any rights or obligations arising under this Agreement without the
prior written consent of the other Parties, in respect of which each Party may
decide in its own discretion, provided that each Shareholder may freely assign
or transfer its rights and obligations under this Agreement to a member of its
Shareholder Group (each a Permitted Transferee), but only together with all or
part of its Shares and provided such new holder of Shares shall become a party
to this Agreement by entering into a deed of adherence and that if such new
holder ceases to be a member of the transferring Shareholder’s Shareholder
Group, it shall transfer the shares back to the transferring Shareholder or to
another member of the same Shareholder Group prior to such cessation. For
purposes of calculation of the percentages under clauses 6.2, 6.5, 6.6, 6.8,
6.16, 6.18 and 6.20, the Shares held by any Permitted Transferee shall be deemed
to be held by the Shareholder that transferred its Shares to such Permitted
Transferee.

 

13



--------------------------------------------------------------------------------

Costs and expenses

 

13.2

Unless explicitly provided otherwise in this Agreement, the Parties shall each
bear their own costs, charges and expenses incurred in relation to this
Agreement.

No rescission

 

13.3

Each Party hereby waives, to the extent permitted by law, the right to partially
or wholly rescind (ontbinden) or partially or wholly nullify (vernietigen) or
otherwise terminate this Agreement. The Parties hereby agree to exclude the
applicability of Section 6:230, paragraph 2 of the Dutch Civil Code.

Several and not joint liability

 

13.4

Any provision of this Agreement which is expressed to bind more than one person
shall bind them severally and not jointly or jointly and severally, unless it is
expressly provided otherwise. Breach of this Agreement by one Party shall not
constitute a breach of this Agreement by another Party.

Severability

 

13.5

If a provision of this Agreement is or becomes invalid or non-binding, the
Parties shall remain bound by the remaining provisions. In that event, the
Parties shall replace the invalid or non-binding provision by provisions that
are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose
of this Agreement.

No implied waiver

 

13.6

Nothing shall be construed as a waiver under this Agreement unless a document to
that effect has been signed by the Parties or a notice to that effect has been
given.

 

13.7

The failure of a Party to exercise or enforce any right under this Agreement
shall not constitute a waiver of the right to exercise or enforce such right in
the future.

Entire agreement

 

13.8

This Agreement, together with any documents referred to herein, contains the
entire agreement between the Parties relating to its subject matter and replaces
and supersedes any previous written or oral agreement between the Parties in
relation to the matters dealt with in this Agreement.

Amendment

 

13.9

Any amendment or variation of this Agreement is not valid unless and until it is
in writing and has been signed by or on behalf of all Parties.

 

14



--------------------------------------------------------------------------------

Counterparts

 

13.10

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. The Parties may
enter into this Agreement by signing any such counterpart.

 

14.

GOVERNING LAW AND DISPUTE RESOLUTION

 

14.1

This Agreement and obligations arising out of or in connection with it are
governed by and shall be construed in accordance with the laws of the
Netherlands.

 

14.2

The Parties agree that (i) the Board and/or (ii) the Independent Board Members
acting jointly may enforce this Agreement on behalf of the Company.

 

14.3

Any dispute arising out of or in connection to this Agreement (including any
disputes relating to any non-contractual obligations arising out of or in
connection with this Agreement) must be finally settled by arbitration in
accordance with the rules of the Netherlands Arbitration Institute (Nederlands
Arbitrage Instituut). The arbitral tribunal shall be composed of three
arbitrators in accordance with those rules. The place of arbitration will be
Amsterdam, the Netherlands. The proceedings will be conducted in the Dutch
language. The arbitrators must make their decision in accordance with the rules
of law.

– signature page to follow –

 

15



--------------------------------------------------------------------------------

– Signature page investor rights agreement –

This Agreement has been signed by the Parties (or their duly authorised
representatives) on the date stated on the first page of this Agreement.

 

/s/ P.J. Merkus

    Mondelez Coffee HoldCo B.V.     By: P.J. Merkus     Its: Authorized
Representative    

/s/ J.J.B.C. Creus

    Acorn Holdings B.V.     By: J.J.B.C. Creus     Its: Authorized
Representative    

/s/ L. Burgers

   

/s/ L.J. Hoogeveen

JDE Peet’s B.V.     JDE Peet’s B.V. By: L. Burgers     By: L.J. Hoogeveen Its:
Managing Director     Its: Managing Director

 

16



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS AND INTERPRETATION

 

1.

In this Agreement, save where explicitly provided otherwise, capitalised words
and expressions have the following meanings:

 

Affiliate    means, in relation to a person, any parent, subsidiary or any other
subsidiaries of any such parent and any other person which Controls, is
Controlled by or is under common Control with such person, but excluding any
Group Company in the case where such person is a Shareholder Agreement    means
this investor rights agreement Articles of Association    means the articles of
association of the Company, in the agreed form set out in Schedule 3, as amended
from time to time Auditor    the Company’s independent registered auditor Board
Authority Matters    has the meaning given to it in clause 6.5 Board    means
the one-tier board (raad van bestuur) of the Company Board Rules    means the
rules of the Board in the agreed form set out in Schedule 4, as amended from
time to time Business Day    means a day on which banks are open for business in
Amsterdam and New York (which, for avoidance of doubt, shall not include
Saturdays, Sundays and public holidays) Company    JDE Peet’s B.V., (to be
converted into a public company under Dutch law and renamed JDE Peet’s N.V. as
of Settlement) Company Group    means the Company and its subsidiaries from time
to time Control   

means the power of a person (or persons acting in concert) to secure that the
affairs of another are conducted directly or indirectly in accordance with the
wishes of that person (or persons acting in concert) including by means of:

 

(a) in the case of a company, being the beneficial owner of more than 50% of the
issued share capital of or of the voting rights in that company, or having the
right to appoint or remove a majority of the directors or otherwise control the
votes at board meetings of that company by virtue of any powers conferred by the
articles of association, shareholders’ agreement or any other document
regulating the affairs of that company; or

 

(b) in the case of a partnership, being the beneficial owner of more than 50% of
the capital of that partnership, or having the right to control the composition
of or the votes of the majority of the management of that partnership by virtue
of any powers conferred by the partnership agreement or any other document
regulating the affairs of that partnership,

 

and Controlling and Controlled shall be construed accordingly. For these
purposes, “persons acting in concert”, in relation to a person, are persons
which actively co-operate pursuant to an agreement or understanding (whether
formal or informal) with a view to obtaining, maintaining or consolidating
Control of that person

 

17



--------------------------------------------------------------------------------

Dutch Corporate Governance Code    means the Dutch corporate governance code
dated 8 December 2016, as amended from time to time Euronext Amsterdam    means
Euronext in Amsterdam, a regulated market operated by Euronext Amsterdam N.V.
Financial Year    means, in relation to the Company, a financial accounting
period of 12 months starting on 1 January and ending on 31 December First
Trading Date    means the date that trading in the Shares on an
as-if-and-when-delivered basis starts on Euronext Amsterdam General Meeting   
means a general meeting of shareholders of the Company, including any annual
general meeting Governance Policy    means the Related Party Transactions
Policy, the Korea Protocol and any policy of the Company published on the
website of the Company on the Settlement Date Governmental Authority    means
any foreign, United States federal or state, regional or local legislative,
executive or judicial body or agency, any court of competent jurisdiction, any
department, commission, political subdivision or other governmental entity or
instrumentality, or any arbitral authority, in each case, whether domestic or
foreign Group Company    means any company in the Company Group Independent
Board Member    means a Board member who is considered to be independent in
accordance with best-practice provision 2.1.8 of the Dutch Corporate Governance
Code Law    means all civil and common law, statue, subordinate legislation,
treaty, regulations, directive, decision, by-law, ordinance, code, order,
decree, injunction or judgment of any government, quasi-government, statutory,
administrative ore regulatory body, court or agency Lock-Up Period    means the
180 day period following Settlement in relation to which the Shareholders will
undertake towards the underwriters of the Offering not to transfer any Shares to
a third party Market Abuse Regulation    means Regulation (EU) No 596/2014 of
the European Parliament and of the Council of 16 April 2014 on market abuse
Mondelēz International    means Mondelez International, Inc. Notice    has the
meaning given to it in clause 12. Offering    means the initial public offer of
existing Shares by the Shareholders Party    means a party to this Agreement,
including, for the avoidance of doubt, a new holder of Shares who becomes a
party to this Agreement in accordance with clause 13.1 Permitted Transferee   
has the meaning given to it in clause 13.1

 

18



--------------------------------------------------------------------------------

Prospectus    means the Company’s prospectus with respect to the Offering dated
on or around the date of this Agreement Rules    all laws and regulations,
including the Dutch Corporate Governance Code and stock exchange rules
applicable to the Company Sell Down    has the meaning given to it in clause 9.1
Settlement    means payment (in euro) for, and delivery of, the Shares offered
in the Offering Settlement Date    means the date on which Settlement occurs,
which is expected to be on or about 8 April 2020, subject to acceleration or
extension of the timetable for the Offering Shareholder    means Acorn or MDLZ
(collectively referred to as the Shareholders) Shareholder Group    means the
respective subsidiaries and group companies of a Shareholder, excluding any
member of the Company Group Shareholder Public Filings    public earnings
releases or other press releases, Current Reports on Form 8-K, Annual Reports to
shareholders, Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
any other proxy, information and registration statements, reports, notices,
prospectuses and any other filings made with the SEC or any other Governmental
Authority (or required to be made by any Governmental Authority), including
unaudited quarterly financial statements and annual audited financial statements
Shares    means the issued ordinary shares in the share capital of the Company
from time to time, for the avoidance of doubt excluding treasury shares Third
Party    shall mean, any person (or group) that is neither a Party or an
Affiliate of a Party nor a member of the Company Group Voting Interest    of a
Party at a particular time shall mean the aggregate number of votes exercisable
at a General Meeting by such Party and its Affiliates, including votes
exercisable by such Party and its Affiliates pursuant to a power of attorney,
transfer of voting rights or otherwise

 

2.

In this Agreement, unless specified otherwise:

 

  (a)

(i) a subsidiary of an undertaking (A) is to any other undertaking, the business
affairs of which can be directed by A either directly or indirectly, alone or
together with group entities, through the exercise or non-exercise of any voting
power in any meeting of shareholders or in any meeting of managing directors
(bestuur) or supervisory directors (raad van commissarissen) (if any) or
managers or otherwise, whether by agreement or otherwise; and (ii) a parent of
an undertaking (B) is to any other undertaking who can direct the business
affairs of B either directly or indirectly, alone or together with group
entities, through the exercise or non-exercise of any voting power in any
meeting of shareholders or in any meeting of managing directors (bestuur) or
supervisory directors (raad van commissarissen) (if any) or managers or
otherwise, whether by agreement or otherwise; (iii) a parent shall be treated as
the parent of undertakings in relation to which any of its subsidiaries are, or
are to be treated, as parents, and references to subsidiaries shall be construed
accordingly; and (iv) a wholly owned undertaking of another undertaking
(C) includes an undertaking that C would own 100% of the shares or voting rights
in, but for that undertaking having one or more nominee shareholders for legal,
regulatory or administrative reasons;

 

19



--------------------------------------------------------------------------------

  (b)

a clause or Schedule means a clause (including all subclauses), a recital or a
schedule in or to this Agreement;

 

  (c)

the recitals and Schedules form an integral part of this Agreement and shall
have the same force and effect as if expressly set out in the body of this
Agreement and a reference to this Agreement includes the recitals and Schedules;

 

  (d)

the headings are included for convenience of reference only and shall not affect
the interpretation of this Agreement or of any provisions thereof;

 

  (e)

legal terms refer to Dutch legal concepts only; references to legal terms or
concepts apply even where the concept referred to by such term does not exist
outside the Netherlands and, if necessary, shall include a reference to the term
in that jurisdiction outside the Netherlands that most approximates the Dutch
term;

 

  (f)

the words include, includes and including shall be deemed to be followed by the
phrase without limitation and interpreted accordingly; and

 

  (g)

the singular includes the plural and vice versa, and use of one gender includes
any other.

***

 

20